DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
Support for the amendments to claims 32 and 44 can be found in [0033] of Applicants PGPub US 20210143447 A1.
Support for newly added claims (69-78) can be found:
69 – [0034], [0108]
70 – [0034], [0108]
71 – Figures 10-11
72 – [0044]
73 – Figures 10-11
74 – Figures 9-11
75 – [0045], [0132]
76 – [0045], [0132]
77 – [0045], [0132]
78 – [0045], [0132]
The amendments to the claims have been entered.
	
Response to Arguments
Applicant’s arguments, see Remarks Page 7, filed 05/02/2022, with respect to the nonstatutory double patenting rejection of claims 32, 34-36, 38, 39, 41-46, 64, and 67 have been fully considered. The double patenting rejection has been withdrawn in light of the amendments to the claims.
A new nonstatutory double patenting rejection has been set forth necessitated by the amendments to the claims. 
Applicant’s arguments with respect to claims 32-46 and 62-68 have been considered but not persuasive.
Applicant alleges prior art Palumbo (US 20190181482 A1) and Bourgeois (US 20050064254 A1) does not teach or suggest a solid oxide fuel cell device in which at least one of the first or second interconnects comprises graphite, as require by amended independent claim 32 (Remarks Page 8). Applicant alleges Palumbo teaches against his flow plates comprising graphite a requires his flow plates to be “formed from one or more materials having a high coefficient of thermal conductivity, e.g. between 100 and 300 W/(mK), and preferably above 200 W/(mK)” and that Palumbo recites the plates to be fabricated from one or more of copper, molybdenum, aluminum, copper nickel alloys, or a combination thereof ([0034], Remarks Page 8). Applicant alleges neither Palumbo nor one of skill in the art, based on Palumbo’s teachings, would utilize interconnects comprising graphite, as such interconnects would lack the high coefficient of thermal conductivity Palumbo requires in his device (Remarks Page 8). Applicant alleges that such interconnects would be inoperative for Palumbo’s clearly stated purpose of promoting thermal conductivity and eliminating temperature gradients ([0036], [0046], Remarks Page 8). Applicant alleges none of the other cited references supplies what is lacking in Palumbo, even if such teachings could be properly combined with Palumbo (Remarks Page 9).
The Office respectfully disagrees. 
Applicant’s specification states “In various embodiments of the invention, aluminum, copper, and/or graphite may be incorporated within SOFC components such25 as interconnects, endplates, and/or seals. In various embodiments, the use of aluminum, copper, and/or graphite results in better temperature spreading within the SOFC stack and concomitant reduction or elimination of deleterious thermal gradients within the SOFC stack. These materials have relatively high thermal conductivities (approximately 237 W/m-K for aluminum,30 approximately 128-400 W/m-K for graphite, and approximately 385 W/m-K for copper, compared to approximately 16-25 W/m-K for stainless steel), facilitating such thermal3 spreading within the SOFC stack” ([0009] of Applicants PGPub US 20210143447 A1, examiner emphasis added).
Applicant’s own specification states that graphite has high thermal conductivity and gives a range which overlaps with the range of 100 to 300 W/(mK) or over 200 W/(mK) as desired by Palumbo. 
While Palumbo does not recite graphite as a material for an interconnect, it does recite the fuel cell stack being maintained at a temperature of 350 to 1200 °C ([0037]). Previously cited Sriramulu (US 20050118482 A1) teaches a solid oxide fuel cell that can operate between about 200°C to about 900°C ([0027]) and that has an interconnect that can comprise graphite ([0047]).
Therefore, by Applicant’s own specification, graphite would have a high enough thermal conductivity to be used as an interconnect in Palumbo’s solid oxide fuel cell. Furthermore, previously cited Sriramulu would cure the deficiencies of Palumbo by teaching a solid oxide fuel cell operating at an overlapping temperature range with Palumbo that has an interconnect made of graphite, and a person of skill in the art would utilizes this teaching to modify Palumbo to have an interconnect of graphite because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Furthermore, Applicant’s arguments with respect to claims 32-36 and 62-68 have been considered but are moot due to the amendment to the claims.

Claim Interpretation
Claims 71 and 73 both recite “is exposed at an outer peripheral edge of the solid oxide fuel cell device”.
In Applicant’s specification, Figs. 10 and 11 show that the spacer (900), and first seal or the second seal (320), are exposed by not being covered by an external seal (600).
Therefore, the Examiner is interpreting the limitation “is exposed at an outer peripheral edge of the solid oxide fuel cell device” to mean that the spacer, first seal, or second seal is not being covered by an external seal.
The Examiner is not interpreting the limitation to mean the spacer, first seal, or second seal is not being covered by a case/housing or other structure. 


Claim Rejections - 35 USC § 103

Claims 32, 34-36, 38-40, 42-45, 63, and 65-66 are rejected under 35 U.S.C. 103 as being unpatentable over Palumbo et al (US 20190181482 A1) in view of Sriramulu et al (US 20050118482 A1), and further  in view of Bourgeois (US 20050064254 A1).
Regarding claims 32 and 35-36, Palumbo discloses a solid oxide fuel cell device (high power solid oxide fuel cell (HP-SOFC) stack 1000 in Fig. 1) comprising: a bottom endplate and a top endplate (top and bottom stack plates [0111]-[0112]); and disposed between the top and bottom endplates: a cell (cell unit 1010 in Fig. 1 including planar electrolyte supported SOFC 2000 in Fig. 2) having a top surface and a bottom surface opposite the top surface, the cell comprising a cathode (cathode electrode 2040 in Fig. 2), a solid ceramic electrolyte (electrolyte layer 2010 in Fig. 2, such as yttria-stabilized zirconia), and an anode (anode electrode 2020 in Fig. 2) for producing electricity through oxidation and reduction reactions involving a fuel and an oxygen source cell units (Abstract, [0023]-[0027]).
Palumbo discloses a solid, electrically conductive first interconnect plate (anode flow plate 1200 in Fig. 1) disposed over the top surface of the cell and an electrically conductive porous or mesh first current collector (anode mesh or foam interconnect 1520 in Fig. 1) disposed between and in contact with the cell and a first interconnect plate (as drawn to claim 35, [0033], [0038]-[0039], as drawn to claim 35). Palumbo discloses the first interconnect plate is electrically connected to the cell (by ways of the first current collector [0039]). Palumbo discloses a solid, electrically conductive second interconnect plate (cathode flow plate 1300 in Fig. 1) disposed below the bottom surface of the cell and an electrically conductive porous or mesh second current collector (cathode mesh or foam interconnect 1530 in Fig. 1) disposed between and in contact with the cell and the second interconnect plate ([0033], [0038]-[0039], as drawn to claim 35). Palumbo discloses the second interconnect plate is electrically connected to the cell (by ways of the second current collector [0039]). 
Palumbo discloses a first seal (high temperature compliant annular seal 1800 between interconnect 1200 and cell unit 1010 in Fig. 1) disposed between the first interconnect plate and the cell at least at a periphery of the first interconnect plate, and a second seal (high temperature compliant annular seal 1800 between interconnect 1300 and cell unit 1010 in Fig. 1) disposed between the second interconnect plate and the cell at least at a periphery of the second interconnect plate ([0059]). 
Palumbo discloses the solid oxide fuel cell device being maintained at a temperature of 350 to 1200 °C ([0037]).
However, Palumbo fails to disclose wherein at least one of the first or second interconnects comprises graphite or wherein the first interconnect plate and the cell are electrically insulated from each other at the first seal, and wherein the second interconnect plate and the cell are electrically insulated from each other at the second seal.
Sriramulu teaches a solid oxide fuel cell that can operate between about 200°C to about 900°C ([0027]). Sriramulu teaches the fuel cell can include an interconnect that can comprise graphite ([0029], [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Sriramulu within the solid oxide fuel cell device of Palumbo and provided wherein at least one of the first or second interconnects comprises graphite, given that Sriramulu teaches a graphite interconnect within a solid oxide fuel cell operating at an overlapping temperature range with Palumbo and because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
However, modified Palumbo does not meet the limitation wherein the first interconnect plate and the cell are electrically insulated from each other at the first seal, and wherein the second interconnect plate and the cell are electrically insulated from each other at the second seal.
Bourgeois teaches seals facilitate electrically isolating adjacent fuel cells to prevent short-circuiting between cells ([0019]). Bourgeois teaches each seal members typically comprises a hollow electrical insulator ([0019]). Bourgeois teaches an insulating layer ([0037]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Bourgeois within the solid oxide fuel cell device of modified Palumbo and provided and electrical insulation layer, such as a hollow electrical insulator as taught by Bourgeois, between the first interconnect plate and the first seal and the second interconnect plate and the second seal (as drawn to claim 36), with the expectation this would prevent short-circuits.

Regarding claim 38, Palumbo discloses an electrically conductive first coating disposed on a surface of the first interconnect plate (1200) facing the top surface of the cell; and/or an electrically conductive second coating disposed on a surface of the second interconnect plate (1300) facing the bottom surface of the cell (“the thermal conductor plates (1100, 1200, 1300) … are each coated with a corrosive resistant metal, such as nickel, to protect the plates from oxidation” [0052], it is known that nickel is an electrically conductive metal, the first and second interconnect plate are coated only stated to be coated therefore it can be reasonably inferred all sides of the plates would be coated).

Regarding claim 39, Palumbo discloses wherein at least one of the first seal or the second seal comprises graphite (“In an embodiment comprising low temperature SOFCs and a comparatively lower operating temperature, compliant seals (1800) can be formed from materials including graphite”, [0059]).

Regarding claim 44, Palumbo discloses wherein at least one of the first seal or the second seal is not composed of graphite (“In an embodiment, annular high temperature compliant seals (1800) are formed from high temperature felt, e.g. a non-woven fabric formed from matted ceramic wool, a silica-based material such as Flexatallic available from Flexatallic, L.P. of Deer Park, Tex., or a combination thereof.” [0059]).

Regarding claim 45, Palumbo discloses wherein at least one of the first seal or the second seal comprises at least one of glass, a brazing alloy, talc, mica, vermiculite, asbestos, a ceramic material, or a polymer material (“In an embodiment, annular high temperature compliant seals (1800) are formed from high temperature felt, e.g. a non-woven fabric formed from matted ceramic wool” [0059]).

Regarding claim 46, modified Palumbo does not meet the limitation wherein a coating is disposed on at least one of the first interconnect plate, the second interconnect plate, the bottom endplate, or the top endplate, the coating comprising at least one of graphite, copper, aluminum, a carbide ceramic, a nitride ceramic, a conversion coating, or an aluminum intermetallic.
Sriramulu teaches an interconnect can have one or more coatings or layers on at least a portion of one or more surfaces thereof ([0043]). Sriramulu teaches the coating can comprise any suitable material that can render it substantially nonporous or impermeable, electrically conductive, and, preferably, can provide oxidation or degradation protection ([0043]). Sriramulu teaches the coating can comprise titanium silicon carbide ([0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Sriramulu within the solid oxide fuel cell of modified Palumbo and provided the coating comprising titanium silicon carbide, such as the coating taught by Sriramula, given that Sriramulu teaches the coating can be substantially nonporous or impermeable, electrically conductive, and, preferably, can provide oxidation or degradation protection

Regarding claim 64, modified Palumbo does not meet the limitation wherein the first coating and the second coating comprise at least one of graphite, copper, a carbide ceramic, or a nitride ceramic.
Sriramulu teaches an interconnect can have one or more coatings or layers on at least a portion of one or more surfaces thereof ([0043]). Sriramulu teaches the coating can comprise any suitable material that can render it substantially nonporous or impermeable, electrically conductive, and, preferably, can provide oxidation or degradation protection ([0043]). Sriramulu teaches the coating can comprise copper ([0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Sriramulu within the solid oxide fuel cell of Palumbo and provided wherein the first coating and the second coating comprise at least one of graphite, copper, a carbide ceramic, or a nitride ceramic (copper), such as the coating taught by Sriramula, given that Sriramulu teaches the coating can be substantially nonporous or impermeable, electrically conductive, and, preferably, can provide oxidation or degradation protection

Regarding claim 67, modified Palumbo meets the limitation of a coating disposed on at least one of the first interconnect plate or the second interconnect plate, the coating comprising copper, given that Sriramulu taught the coating can provide oxidation or degradation protection.
Sriramulu further teaches preferably, the coating is impermeable to oxidizing agents and/or reducing agents at the operating or service temperature of the interconnect ([0043]).
While modified Palumbo does not disclose the coating is disposed on at least one of the bottom endplate or the top endplate, one of ordinary skill in the art would necessarily recognize that it would be beneficial to also have the bottom endplate and top endplate impermeable to oxidizing agents, such as air, and/or reducing agents at the operating or service temperature of the plates, therefore, it would be obvious to one of ordinary skill in the art to add the coating to the bottom endplate and top endplate. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Regarding claim 68, modified Palumbo meets the limitation wherein the coating comprises at least one of graphite, copper, a carbide ceramic, or a nitride ceramic (copper or titanium silicon carbide).

Regarding claim 71, modified Palumbo meets the limitation of wherein at least one of the first seal or the second seal is exposed at an outer peripheral edge of the solid oxide fuel cell device (given that Palumbo does not disclose an external seal surrounding the first or second seal at an outer peripheral edge of the solid oxide fuel cell device).

Regarding claim 72, modified Palumbo does not meet the limitation wherein at least one of the top endplate or the bottom endplate comprises graphite.
Sriramulu teaches an interconnect can have one or more coatings or layers on at least a portion of one or more surfaces thereof ([0043]). Sriramulu teaches preferably, the coating is impermeable to oxidizing agents and/or reducing agents at the operating or service temperature of the interconnect ([0043]). Sriramulu teaches the coating can comprise copper ([0043]).
While modified Palumbo does not disclose the coating is disposed on at least one of the bottom endplate or the top endplate, one of ordinary skill in the art would necessarily recognize that it would be beneficial to also have the bottom endplate and top endplate impermeable to oxidizing agents, such as air, and/or reducing agents at the operating or service temperature of the plates, therefore, it would be obvious to one of ordinary skill in the art to add the coating to the bottom endplate and top endplate. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Regarding claim 75, modified Palumbo does not meet the limitation wherein at least one of the first coating or the second coating comprises at least one of copper or aluminum.
Sriramulu teaches an interconnect can have one or more coatings or layers on at least a portion of one or more surfaces thereof ([0043]). Sriramulu teaches the coating can comprise any suitable material that can render it substantially nonporous or impermeable, electrically conductive, and, preferably, can provide oxidation or degradation protection ([0043]). Sriramulu teaches the coating can comprise copper ([0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Sriramulu within the solid oxide fuel cell of Palumbo and provided wherein at least one of the first coating or the second coating comprises at least one of copper or aluminum (copper), such as the coating taught by Sriramula, given that Sriramulu teaches the coating can be substantially nonporous or impermeable, electrically conductive, and, preferably, can provide oxidation or degradation protection.

Regarding claim 76, modified Palumbo does not meet the limitation wherein at least one of the first coating or the second coating comprises at least one of graphite, a carbide ceramic, or a nitride ceramic.
Sriramulu teaches an interconnect can have one or more coatings or layers on at least a portion of one or more surfaces thereof ([0043]). Sriramulu teaches the coating can comprise any suitable material that can render it substantially nonporous or impermeable, electrically conductive, and, preferably, can provide oxidation or degradation protection ([0043]). Sriramulu teaches the coating can comprise titanium silicon carbide ([0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Sriramulu within the solid oxide fuel cell of modified Palumbo and provided a coating disposed on at least one of the first interconnect plate or the second interconnect plate, the coating comprising a carbide ceramic, such as titanium silicon carbide taught by Sriramula, given that Sriramulu teaches the coating can be substantially nonporous or impermeable, electrically conductive, and, preferably, can provide oxidation or degradation protection

Regarding claim 77, modified Palumbo does not meet the limitation wherein the coating comprises at least one of graphite, a carbide ceramic, or a nitride ceramic.
Sriramulu teaches an interconnect can have one or more coatings or layers on at least a portion of one or more surfaces thereof ([0043]). Sriramulu teaches the coating can comprise any suitable material that can render it substantially nonporous or impermeable, electrically conductive, and, preferably, can provide oxidation or degradation protection ([0043]). Sriramulu teaches the coating can comprise titanium silicon carbide ([0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Sriramulu within the solid oxide fuel cell of modified Palumbo and provided the coating comprising a carbide ceramic, such as titanium silicon carbide taught by Sriramula, given that Sriramulu teaches the coating can be substantially nonporous or impermeable, electrically conductive, and, preferably, can provide oxidation or degradation protection

Regarding claim 78, modified Palumbo meets the limitation of the coating comprising a carbide ceramic (titanium silicon carbide).

Claims 33, 62, and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Palumbo et al (US 20190181482 A1) in view of Sriramulu et al (US 20050118482 A1) in view of Bourgeois (US 20050064254 A1) as applied to claim 32, further in view of Brantley et al (US 20070178361 A1).
Regarding claim 33 and 62, modified Palumbo does not meet the limitation wherein the solid oxide fuel cell device further comprises a spacer disposed around a peripheral edge of the cell and between the first seal and the second seal, wherein the spacer comprises graphite.
Brantley teaches a fuel cell includes one or more spacers that contain a membrane electrode assembly’s (MEA) compression within a desired range ([0066]). Brantley teaches spacers may include graphite ([0070], as drawn to claim 62). (The examiner further notes that Brantley teaches “While the present invention will mainly be discussed with respect to PEM fuel cells, it is understood that the present invention may be practiced with other fuel cell architectures… Solid oxide fuel cells employ a hard, non-porous ceramic compound for ion exchange and may be suitable for use with the present invention” [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Brantley within the solid oxide fuel cell device of modified Palumbo and provided a graphite spacer disposed around a peripheral edge of the cell and between the first seal and the second seal with the expectation that it would contain compression of the cell within a desired range.
Palumbo further discloses in a case where gas leaks from the seals, mixed gases within anode feed chamber and mixed gases within the cathode feed chamber tend to auto-ignite which could lead to the damage of stack components ([0061]). 
Therefore, it would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have spacer disposed around a peripheral edge of the cell and between the first seal and the second seal, wherein the spacer comprises graphite in order to ensure mixing of the gases and auto-ignition of the gases does not occur.

Regarding claim 73, modified Palumbo meets the limitation wherein the spacer is exposed at an outer peripheral edge of the solid oxide fuel cell device (given that Palumbo does not disclose an external seal surrounding the spacer at an outer peripheral edge of the solid oxide fuel cell device).

Claims 34, 63, and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Palumbo et al (US 20190181482 A1) in view of Bourgeois (US 20050064254 A1) as applied to claim 32 and further in view of Haltiner et al (US 20060147786 A1).
Regarding claim 34, modified Palumbo does not meet the limitation of an external seal disposed around and encapsulating an outer peripheral edge of at least one of the first interconnect plate, the second interconnect plate, the first seal, or the second seal.
Haltiner teaches a mounting plate of one fuel cell cassette is attached to, and insulated from, the separator plate of the next-adjacent cassette by a peripheral dielectric seal surrounding the interconnect extending from the mounting plate central opening ([0013]). Haltiner teaches this allows each cassette to be at the voltage potential of the adjacent cell in a first direction by virtue of contact with its interconnect, and is insulated from the adjacent cell in the opposite direction by virtue of the peripheral dielectric seal ([0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Haltiner within the solid oxide fuel cell device of modified Palumbo and provided an external seal, such as the peripheral dielectric seal taught by Haltiner, disposed around and encapsulating an outer peripheral edge of at least one of the first interconnect plate, the second interconnect plate, the first seal, or the second seal with the expectation adjacent cells could be insulated from each other.

Regarding claim 63, while modified Palumbo does not disclose wherein the external seal is disposed around and encapsulates (i) entire peripheral edges of the first seal and the second seal, (ii) only a portion of the peripheral edge of the first interconnect, and (iii) only a portion of the peripheral edge of the second interconnect, this is merely a rearrangement of the parts disclosed by modified Palumbo. Rearranging the external seal to be disposed around and encapsulate (i) entire peripheral edges of the first seal and the second seal, (ii) only a portion of the peripheral edge of the first interconnect, and (iii) only a portion of the peripheral edge of the second interconnect would provide no more than the predictable and expected result of continuing to allow adjacent cells with the solid oxide fuel cell device to be insulated from each other. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Regarding claim 73, while modified Palumbo does not disclose wherein the external seal is in direct contact with at least one of the first seal or the second seal, this is merely a rearrangement of the parts disclosed by modified Palumbo. Rearranging the external seal to be in direct contact with at least one of the first seal or the second seal would provide no more than the predictable and expected result of continuing to allow adjacent cells with the solid oxide fuel cell device to be insulated from each other. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Claims 37 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Palumbo et al (US 20190181482 A1) in view of Sriramulu et al (US 20050118482 A1) in view of Bourgeois (US 20050064254 A1) as applied to claim 32, further in view of Cruse et al (US 20100066036 A1).
Regarding claim 37, modified Palumbo does not meet the limitation wherein the first seal comprises first and second layers, the first and second layers comprising different materials; and/or the second seal comprises third and fourth layers, the third and fourth layers comprising different materials.
Cruse teaches a compressive composite seal for solid oxide fuel cell applications (Abstract). Cruse teaches a composite seal structure (100 in Fig. 1) is a compressive composite seal structure including a glass phase (102 in Fig. 1), a reinforcing secondary phase (104 in Fig. 1) and a core (106 in Fig. 1, [0029]). Cruse teaches the secondary phase can be a crystalline ceramic or metal ([0030]). Cruse teaches the glass phase is a self-healing glass that does not crystallize (or devitrify) over time and has sufficiently low viscosity and surface tension characteristics that if it cracks on thermal cycling the crack will "heal" at operating temperature ([0027]). Cruse teaches the reinforcing secondary phase keeps the glass in place and provides mechanical properties including elasticity ([0027]). Cruse teaches the self-healing glass phase with the reinforcing secondary phase providing mechanical stability provides an elastic response at high temperature ([0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Cruse within the solid oxide fuel cell of modified Palumbo and substituted the first seal and/or second seal of modified Palumbo with the compressive composite seal of Cruse in order to provide wherein the first seal comprises first and second layers, the first and second layers comprising different materials; and/or the second seal comprises third and fourth layers, the third and fourth layers comprising different materials. This modification would be made with the expectation the first seal and/or second seal would have an elastic response at high temperature. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143, B.).

Regarding claim 69, modified Palumbo does not disclose wherein at least one of the first seal or the second seal comprises glass.
Cruse teaches a compressive composite seal for solid oxide fuel cell applications (Abstract). Cruse teaches a composite seal structure (100 in Fig. 1) is a compressive composite seal structure including a glass phase (102 in Fig. 1), a reinforcing secondary phase (104 in Fig. 1) and a core (106 in Fig. 1, [0029]). Cruse teaches the secondary phase can be a crystalline ceramic or metal ([0030]). Cruse teaches the glass phase is a self-healing glass that does not crystallize (or devitrify) over time and has sufficiently low viscosity and surface tension characteristics that if it cracks on thermal cycling the crack will "heal" at operating temperature ([0027]). Cruse teaches the reinforcing secondary phase keeps the glass in place and provides mechanical properties including elasticity ([0027]). Cruse teaches the self-healing glass phase with the reinforcing secondary phase providing mechanical stability provides an elastic response at high temperature ([0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Cruse within the solid oxide fuel cell of modified Palumbo and substituted the first seal and/or second seal of modified Palumbo with the compressive composite seal of Cruse in order to provide wherein at least one of the first seal or the second seal comprises glass. This modification would be made with the expectation the first seal or second seal would have an elastic response at high temperature. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143, B.).

Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Palumbo et al (US 20190181482 A1) in view of Sriramulu et al (US 20050118482 A1) in view of Bourgeois (US 20050064254 A1) as applied to claim 32, further in view of Singh (Sealing Technology for Solid Oxide Fuel Cells (SOFC)).
Regarding claim 70, modified Palumbo does not disclose wherein at least one of the first seal or the second seal comprises metal.
Singh teaches seals required for a solid oxide fuel cell (SOFC) can be metal-metal or metal ceramic (p. 135, left column). Singh teaches the sealing materials must be selected based on their survivability in both oxidizing and reducing environments, and this may involve selection of metals, ceramics, glasses, and possibly brazing alloys that can survive the severe environment of an SOFC (p. 136, left column). Singh teaches a variety of metallic materials are under consideration for use in SOFC: ferritic alloys such as Crofer, E-Brite (26 Cr-1 Mo), and 430-stainless-steel (p. 136, left column). Singh teaches that these alloys form chromia scales and have been studied for their oxidative stability and conductive scale-forming ability for the interconnect applications (p. 136, left column).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Cruse within the solid oxide fuel cell of modified Palumbo and selected as the material of the first seal or second seal of modified Palumbo to be metal, such as ferritic alloys or stainless steel as taught by Singh, given that Singh teaches these materials have oxidative stability. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32, 34-36, 38-39, 44-46, 64, 67, 72, and 75-78 are provisionally rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over claims 1, 7-10, 14-16, and 53-54 of copending Application No. 16/680,701 (reference/conflicting application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The combination of conflicting claims 1, 7, 9-10, and 53-54 read on currently pending claims 32, 38-39, 44-46, 64, 67, and 75-78. Further, the combination of conflicting claims 1 and 14-16 read on currently pending claims 32, and 34-36. Even further, the combination of conflicting claims 1 and 20 read on currently pending claims 32 and 72. 
Conflicting claim 1 recites a solid oxide fuel cell device comprising: a bottom endplate; a top endplate; disposed between the top and bottom endplates, a plurality of repeat units each comprising: a cell comprising (i) a cathode, (ii) a solid ceramic electrolyte, and (iii) an anode for producing electricity through oxidation and reduction reactions involving a fuel and an oxygen source, a solid, electrically conductive interconnect plate for conducting electrical current from the cell, and disposed between the interconnect plate and the cell at least at a periphery of the repeat unit, a seal for reducing gas leakage from the repeat unit, wherein the interconnect plate and the cell are electrically insulated from each other at the seal; and a coating disposed on at least one of the interconnect plate, the bottom endplate, or the top endplate, the coating comprising at least one of graphite, metallic aluminum a carbide ceramic, a nitride ceramic…(addressing instant claims 32, 38, 46, 64, 67, 75-78). Conflicting reference claims 7, 8-10, and 53-54 recite wherein the seal comprises graphite, wherein the interconnect plate comprises at least one of graphite…, wherein the seal comprises at least one of glass, a brazing alloy, talc, mica, vermiculite, asbestos, a ceramic material, or a polymer material, wherein the coating comprises a carbide ceramic or a nitride ceramic, and wherein the coating comprises graphite (addressing instant claims 32, 39, 44-45, 69, 76-78). Conflicting claims 14-16 recite the device further comprising an electrically conductive porous or mesh current collector disposed between and in contact with the cell and the interconnect plate, further comprising an external seal disposed around the periphery of the repeat unit and encapsulating at least one of the interconnect plate or the seal to reduce oxidation thereof, and further comprising: an electrically insulating first layer disposed between the seal and the interconnect plate; and/or an electrically insulating second layer disposed between the seal and the cell (addressing instant claims 34-36). Conflicting claim 20 recites wherein the core material of at least one of the top endplate or the bottom endplate comprises at least one of graphite…(addressing instant claim 72). 
While currently pending claims 32, 34-36, 38-39, 44-46, 64, 67, 72, and 75-78 do not specifically recite a plurality of repeating units each comprising a cell, because the conflicting case has a plurality of cells and the currently pending case has one, the conflicting case’s scope encompasses the scope of the currently pending claim having only one.
While the conflicting claims 1, 7, 9-10, 14-16, 20, and 53-54 do not specifically recite two seals or two interconnect plates, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use multiple seals and multiple interconnect plates in the structure of the copending claims to form a complete fuel cell. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Further, while the conflicting claims 1, 7, 9-10, 14-16, 20, and 53-54  do not specifically recite a first interconnect plate over a top surface of a cell and a second interconnect plate over a bottom surface of a cell, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to rearrange a first interconnect plate over a top surface of a cell and a second interconnect plate over a bottom surface of the cell of the copending claims in order to connect multiple cells together through the top surface and bottom surface of a cell. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729          

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729